TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00032-CR



                                     Jeffery Sharp, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
         NO. 38147, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               Appellant Jeffery Sharp filed his notice of appeal on January 17, 2012. Appellant

requested and received two extensions of time to file his brief, which was due August 15, 2012. This

Court notified appellant on September 10, 2012 that his brief was overdue, and after appellant’s

retained counsel, Scott Pawgan, did not respond to this Court’s notice, we abated the appeal for a

trial court hearing under Texas Rule of Appellate Procedure 38.8(b)(2). The trial court found that

appellant desires to prosecute this appeal, is not indigent, and Pawgan has not abandoned this appeal.

Pawgan represented to the trial court that appellant’s brief would be filed within one week after the

appeal was reinstated; however, the appeal was reinstated on February 25, 2013, and appellant’s brief

has not been filed.
               Accordingly, we order Scott Pawgan to file appellant’s brief no later than April 24,

2013. If the brief is not filed by that date, Pawgan may be required to show cause why he should not

be held in contempt of court.

               It is ordered on April 10, 2013.




Before Justices Puryear, Pemberton and Rose

Do Not Publish




                                                  2